933 So. 2d 1281 (2006)
Job LANGLOIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1135.
District Court of Appeal of Florida, Second District.
July 28, 2006.
PER CURIAM.
Job Langlois appeals the denial of his pro se motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because Langlois's challenge to his March 4, 2003, judgment and sentence was untimely filed, the motion should have been dismissed rather than denied on the merits. Therefore, we reverse and remand to the postconviction court with directions to dismiss the motion as untimely. See Fla. R.Crim. P. 3.850(b); *1282 Lyell v. State, 872 So. 2d 447 (Fla. 2d DCA 2004).
Reversed and remanded with directions.
NORTHCUTT, SILBERMAN, and CANADY, JJ., Concur.